Citation Nr: 1416116	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased initial rating for traumatic arthritis of the right elbow, rated as 30 percent disabling prior to December 1, 2008, and 50 percent disabling thereafter.

2.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to September 10, 2007.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, son, and caretaker


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to September 1958.

These matters come before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted service connection for traumatic arthritis of the right elbow and assigned an initial 20 percent disability rating, effective February 9, 2001.

In a May 2007 statement (VA Form 21-4138), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In July 2007, he withdrew his DRO hearing request and an informal hearing conference with a DRO was conducted in July 2007 in lieu of a formal hearing.  A report of that conference has been associated with the Veteran's claims folder.
 
In a July 2007 decision, the DRO assigned an initial 30 percent disability rating for traumatic arthritis of the right elbow, effective February 9, 2001.

In March 2009, the RO assigned an initial 50 percent disability rating for traumatic arthritis of the right elbow, effective December 1, 2008.

The Veteran testified before the undersigned at a November 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

This matter was previously before the Board in February 2012, at which time the issues were remanded for additional development. 

In February 2013, the Director of Compensation and Pension Services (C&P Director) denied an award of TDIU on an extraschedular basis at any time prior to September 10, 2007.  The RO subsequently granted TDIU effective September 10, 2007.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has reviewed all evidence of record, including that found on Virtual VA.

The issue of entitlement to an increased initial rating for traumatic arthritis of the right elbow is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).


FINDING OF FACT

From February 9, 2001 to September 10, 2007, the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment for which he would otherwise be qualified.

CONCLUSION OF LAW

The requirements for a TDIU on an extraschedular basis are met from February 9, 2001 to September 10, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry for the Board is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The regulations provide that if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

For the period from February 9, 2001 to September 10, 2007, the Veteran was service connected for the single disability of traumatic arthritis of the elbow, rated as 30 percent disabling.  The TDIU arose from the initial rating for that disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran did not meet the disability percentage requirements for consideration under 38 C.F.R. § 4.16(a) and his claim must be considered under the extraschedular requirements in 38 C.F.R. § 4.16(b).  As noted above, since the issue of a TDIU on an extraschedular basis has been considered by the C&P Director, the Board may now review the denial of an extraschedular TDIU.  Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009). 


Analysis

The Veteran reported in his June 2009 TDIU application that he last worked full-time in February 1988.  He indicated that he had been employed as a bus operator since 1975.  He reported only completing the first year of high school and having no college education or specialized training.  

The Veteran asserted in a November 2005 statement that his right elbow disability made it difficult for him to retain employment after discharge from the military.  He also contended in an August 2006 statement that he was unable to gain full time employment as his right elbow disability had gotten worse.  

A Social Security Administration (SSA) award certificate dated September 18, 1990, shows that the Veteran was in receipt of Social Security disability benefits beginning August 1988.  A response from the SSA dated May 21, 2012, notes that associated medical records had been destroyed.  

The medical evidence of record shows that the Veteran had considerable limitations on his employment due to his right elbow disability.  A January 2001 letter from private physician J.S.S. noted that as a bus operator, turning the wheel, as well as other rudiments of his job, caused the Veteran pain in his right elbow.  The physician recommended that the Veteran be restricted from work requiring heavy or active use of the right elbow.  In a letter dated April 2002, the same practitioner noted that the Veteran had experienced ongoing and worsening pain of the right elbow over the years and again recommended that he be restricted from work requiring heaving or repeated use of the right arm, elbow or shoulder; and restricted from work requiring heaving or continual reaching above the right shoulder.  

An August 2004 VA examination show findings of severe degenerative arthritis in the right elbow joint, joint space narrowing, and osteophytosis.  The examiner did not opine as to whether the Veteran's disability impacted his ability to gain employment.  

Although the Director, Compensation and Pension Services, concluded that prior to September 10, 2007 the Veteran was not unemployable due to his right elbow disability; the opinion did not take into account the Veteran's limited educational and industrial background.  Specifically, the Board notes the Veteran's occupation as a bus operator following military service.  This job would seem to require reliance on the ability utilize both elbows.  Furthermore, the Veteran has stated that he did not complete high school nor received any specialized training.  It thus does not appear that the Veteran's education and occupational experience qualify him for employment that he could perform with his current level of right elbow disability.

Based on the evidence presented above, the Board finds that during the appeal period extending from the effective date of service connection for the right elbow disability on February 9, 2001 to September 10, 2007, the Veteran's right elbow disability precluded him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him is at least in equipoise.  38 C.F.R. § 4.16(b).  In such cases, the benefit of the doubt goes to the Veteran.  Therefore, the TDIU claim must prevail.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to total disability individual unemployability (TDIU) on an extraschedular basis is granted prior to September 10, 2007.  


REMAND

In its July 2007 Supplemental Statement of the Case (SSOC), the RO increased the Veteran's right elbow disability evaluation from 20 to 30 percent disabling.  It appears that in reaching its determination, the RO relied upon findings in a September 2005 VA examination report.  A search of the record, however, reveals that the complete examination report has not been associated with the claims file.  VA has a duty to obtain all relevant records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate all outstanding VA examination and treatment reports relating to the Veteran's right elbow disability, including the September 2005 examination report. 

2.  If any benefit sought on appeal remains denied, issue another supplemental statement of the case (SSOC), then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


